Supreme Court of Florida
                             ____________

                           No. SC20-1167
                            ____________

                           AIRBNB, INC.,
                             Petitioner,

                                 vs.

                         JOHN DOE, et al.,
                           Respondents.

                           March 31, 2022

POLSTON, J.

     Airbnb, Inc. (Airbnb) seeks review of the Second District Court

of Appeal’s decision in Doe v. Natt, 299 So. 3d 599, 610 (Fla. 2d

DCA 2020) (certifying conflict). 1 The issue before this Court

involves who decides arbitrability—“whether a dispute is subject to

a contract’s arbitration provision”—an arbitrator or a judge. Id. at

600. Specifically, we address whether Airbnb’s Terms of Service

that incorporate by reference the American Arbitration Association

(AAA) Rules that expressly delegate arbitrability determinations to



     1. We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
an arbitrator constitute “clear and unmistakable” evidence of the

parties’ intent to empower an arbitrator, rather than a court, to

resolve questions of arbitrability. As explained below, we hold that

under the Federal Arbitration Act (FAA), it does and quash the

Second District’s decision in Natt.

                         I. BACKGROUND

     The Second District set forth the following pertinent facts:

           A Texas couple, who will be referred to as John and
     Jane Doe to preserve their confidentiality, decided to
     vacation in Longboat Key. Through a business, Airbnb,
     Inc. (Airbnb), they located a condominium unit online
     that was available for a short-term rental in the Longboat
     Key area. Using Airbnb’s website, Mr. and Mrs. Doe
     rented the unit for a three-day stay in May of 2016.
           The condominium unit was owned by Wayne Natt.
     Unbeknownst to the Does, Mr. Natt had installed hidden
     cameras throughout the unit. The Does allege that Mr.
     Natt secretly recorded their entire stay in his unit,
     including some private and intimate interactions. After
     they learned of Mr. Natt’s recordings, the Does filed a
     complaint in the circuit court of Manatee County, naming
     both Mr. Natt and Airbnb as defendants. Their complaint
     included claims of intrusion against Mr. Natt,
     constructive intrusion against Airbnb, and loss of
     consortium against both Mr. Natt and Airbnb. In their
     constructive intrusion claims, the Does alleged that
     Airbnb failed to warn them of past invasions of privacy
     that had occurred at other properties rented through
     Airbnb. They also alleged that Airbnb failed to ensure
     that Mr. Natt’s property did not contain electronic
     recording devices.



                                 -2-
          In response to the Does’ complaint, Airbnb filed a
     motion to compel arbitration. Airbnb argued that the
     Does’ claims were subject to arbitration under Airbnb’s
     Terms of Service, which the Does agreed to be bound to
     pursuant to a “clickwrap” agreement[2] they had entered
     when they first created their respective Airbnb accounts
     online.

Natt, 299 So. 3d at 600-01 (footnote omitted).

     Airbnb’s Terms of Service began with the following statement:

     PLEASE READ THESE TERMS OF SERVICE CAREFULLY
     AS THEY CONTAIN IMPORTANT INFORMATION
     REGARDING YOUR LEGAL RIGHTS, REMEDIES AND
     OBLIGATIONS. THESE INCLUDE VARIOUS
     LIMITATIONS AND EXCLUSIONS, A CLAUSE THAT
     GOVERNS THE JURISDICTION AND VENUE OF
     DISPUTES, AND OBLIGATIONS TO COMPLY WITH
     APPLICABLE LAWS AND REGULATIONS.

The “Dispute Resolution” clause, by which Airbnb seeks to compel

arbitration, appeared in the Terms of Service and set forth the

following:

     Dispute Resolution

     You and Airbnb agree that any dispute, claim or
     controversy arising out of or relating to these Terms or
     the breach, termination, enforcement, interpretation or
     validity thereof, or to the use of the Services or use of the

      2. The Second District defined a clickwrap agreement “as one
that is entered online by proposing contractual terms and
conditions of service to a user, who then indicates his or her assent
to the terms and conditions by clicking an ‘I agree’ box.” Doe v.
Natt, 299 So. 3d 599, 601 n.2 (Fla. 2d DCA 2020).

                                 -3-
     Site or Application (collectively, “Disputes”) will be settled
     by binding arbitration, except that each party retains the
     right to seek injunctive or other equitable relief in a court
     of competent jurisdiction to prevent the actual or
     threatened infringement, misappropriation or violation of
     a party’s copyrights, trademarks, trade secrets, patents,
     or other intellectual property rights. You acknowledge
     and agree that you and Airbnb are each waiving the right
     to a trial by jury or to participate as a plaintiff or class
     member in any purported class action or representative
     proceeding. Further, unless both you and Airbnb
     otherwise agree in writing, the arbitrator may not
     consolidate more than one person’s claims, and may not
     otherwise preside over any form of any class or
     representative proceeding. If this specific paragraph is
     held unenforceable, then the entirety of this “Dispute
     Resolution” section will be deemed void. Except as
     provided in the preceding sentence, this “Dispute
     Resolution” section will survive any termination of these
     Terms.

     Arbitration Rules and Governing Law. The arbitration
     will be administered by the American Arbitration
     Association (“AAA”) in accordance with the Commercial
     Arbitration Rules and the Supplementary Procedures for
     Consumer Related Disputes (the “AAA Rules”) then in
     effect, except as modified by this “Dispute Resolution”
     section. (The AAA Rules are available at
     www.adr.org/arb_med or by calling the AAA at 1-800-
     778-7879.) The Federal Arbitration Act will govern the
     interpretation and enforcement of this section.

Rule 7 of the AAA Rules3 provided: “The arbitrator shall have the

power to rule on his or her own jurisdiction, including any



     3. Before the Does filed suit, the AAA reorganized the relevant
rules. The reorganization caused the Consumer Arbitration Rules

                                 -4-
objections with respect to the existence, scope, or validity of the

arbitration agreement or to the arbitrability of any claim or

counterclaim.” (Emphasis added.)

     After conducting a hearing on Airbnb’s motion to compel

arbitration, the circuit court granted the motion and stayed the

lawsuit pending arbitration. Natt, 299 So. 3d at 602. The circuit

court found “that the parties entered an express agreement which

incorporated the AAA rules, and that [it was] therefore bound to

submit the issue of arbitrability to the arbitrator.” Id.

     On appeal, the Does argued that the circuit court erred in

compelling arbitration because the Terms of Service did not clearly

and unmistakably evidence the parties’ intent to delegate questions

of arbitrability to an arbitrator. In a 2-to-1 decision, the Second

District reversed the circuit court’s order, holding “that the

clickwrap agreement’s arbitration provision and the AAA rule it

references that addresses an arbitrator’s authority to decide

arbitrability did not, in themselves, arise to ‘clear and


to become a standalone set of rules instead of a supplement to the
Commercial Arbitration Rules. The relevant AAA Rule was relocated
from Rule 7 to Rule 14 without any alterations to its language or
this Court’s legal analysis.

                                  -5-
unmistakable’ evidence that the parties intended to remove the

court’s presumed authority to decide such questions.” Id. at 609-

10 (quoting First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938,

944 (1995) (“Courts should not assume that the parties agreed to

arbitrate arbitrability unless there is ‘clea[r] and unmistakabl[e]’

evidence that they did so.”)). The Second District concluded that

the agreement contained “an arguably permissive and clearly

nonexclusive conferral of an adjudicative power to an arbitrator,

found within a body of rules that were not attached to the

agreement, that itself did nothing more than identify the

applicability of that body of rules if an arbitration is convened.” Id.

at 609. The Second District reasoned that “the provision Airbnb

relies upon is two steps removed from the agreement itself, hidden

within a body of procedural rules, and capable of being read as a

permissive direction. It is at best ambiguous.” Id.

     The Second District explained that the AAA rules “were

referenced in the clickwrap agreement as a generic body of

procedural rules, and that reference was limited to how ‘the

arbitration’ was supposed to be ‘administered,’ ” which the Second

District interpreted to mean “an arbitration that is actually


                                  -6-
commenced.” Id. at 606. The Second District further explained

that “the reference to the AAA Rules was broad, nonspecific, and

cursory” because it “simply identified the entirety of a body of

procedural rules.” Id. The Second District also criticized the AAA

Rule itself, explaining that the “rule confers an adjudicative power

upon the arbitrator, but it does not purport to make that power

exclusive. Nor does it purport to contractually remove that

adjudicative power from a court of competent jurisdiction.” Id. at

607.

       The Second District acknowledged that its “decision may

constitute something of an outlier in the jurisprudence of

arbitration,” citing numerous federal cases that “have concluded

that an arbitration rule that confers a general authority on an

arbitrator to decide questions of arbitrability, when incorporated

into an agreement, evinces a sufficiently clear and unmistakable

intent to withdraw the issue from a court’s consideration.” Id. at

607-08. The Second District also certified conflict with the Fifth

District Court of Appeal’s decision in Reunion West Development

Partners, LLLP v. Guimaraes, 221 So. 3d 1278, 1280 (Fla. 5th DCA

2017) (concluding that “[w]hen . . . parties explicitly incorporate


                                 -7-
rules that empower an arbitrator to decide issues of arbitrability,

the incorporation serves as clear and unmistakable evidence of the

parties’ intent to delegate such issues to an arbitrator”), and further

disagreed with the Third District Court of Appeal’s decision in

Glasswall, LLC v. Monadnock Construction, Inc., 187 So. 3d 248,

251 (Fla. 3d DCA 2016) (holding “that by incorporating the

Construction Industry Rules of the AAA which make the issue of

arbitrability subject to arbitration, there [was] ‘clear and

unmistakable’ evidence of [the parties’] intent to submit the issue of

arbitrability to an arbitrator”). Natt, 299 So. 3d at 608, 610.

     Judge Villanti dissented “from the majority’s outlier

determination that the clickwrap agreement used by Airbnb did not

exhibit an unmistakable intent to assign the issue of arbitrability to

the arbitrator.” Id. at 610 (Villanti, J., dissenting). Specifically,

Judge Villanti disagreed “with the majority’s assertion that

‘[p]lainly, the agreement’s reference to the AAA Rules and AAA’s

administration addresses an arbitration that is actually

commenced.’ ” Id. at 610-11. The dissent explained: “The question

of whether a claim is arbitrable must, by necessity, be determined

before the commencement of arbitration. Thus, [the AAA Rule] can


                                  -8-
only apply at the outset of a claim, not after the arbitration has

already commenced.” Id. at 611. Also important to the dissent was

addressing “the majority’s attempt to minimize the scope of [the

AAA Rule] because, the majority says, it does not give the arbitrator

the exclusive power to decide arbitrability.” Id. Judge Villanti

explained that “[t]his ignores the obvious: the power to decide is the

power to decide,” and “[t]o contend that the absence of the term

‘exclusive’ (or words to that effect) in relation to the arbitrator gives

exclusive power to the trial court sub silentio to make that decision

is . . . a stretch too far.” Id. Ultimately, Judge Villanti “conclude[d]

that the incorporation by reference of [the AAA Rule] into a contract

comprises ‘clear and unmistakable evidence’ of the parties’

agreement to arbitrate arbitrability.” Id. at 612.

                             II. ANALYSIS

     Airbnb argues that incorporation by reference of the AAA

Rules that expressly delegate arbitrability determinations to an

arbitrator clearly and unmistakably evidences the parties’ intent to

empower an arbitrator to resolve questions of arbitrability. 4 The


     4. We review this issue de novo. See Hernandez v. Crespo,
211 So. 3d 19, 24 (Fla. 2016).

                                  -9-
circuit court agreed with Airbnb and compelled arbitration and

stayed the lawsuit pending arbitration. We agree with Airbnb and

the circuit court and quash the Second District’s decision.

     The parties agree that issues of arbitrability are governed by

the FAA, as required by the contract. See 9 U.S.C. §§ 1-16. Federal

substantive law controls arbitration issues arising under contracts

governed by the FAA, including in state court. See Preston v. Ferrer,

552 U.S. 346, 349 (2008). In reviewing issues of federal law, this

Court is bound by decisions of the United States Supreme Court

but may consider lower federal court decisions as advisory. See

Carnival Corp. v. Carlisle, 953 So. 2d 461, 465 (Fla. 2007).

     Under the FAA, arbitration is a creature of contract: an

arbitrator may resolve “only those disputes . . . that the parties have

agreed to submit to arbitration.” First Options, 514 U.S. at 943; see

also Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 682

(2010) (noting that the FAA requires courts to “give effect to the

contractual rights and expectations of the parties,” parties who are

free to structure their arbitration agreement regarding how the

arbitration is to be done and what it will cover (quoting Volt Info.

Scis., Inc. v. Bd. of Trs. of Leland Stanford Junior Univ., 489 U.S.


                                 - 10 -
468, 479 (1989))). The United States Supreme Court has

“recognized that parties can agree to arbitrate ‘gateway’ questions of

‘arbitrability,’ such as whether the parties have agreed to arbitrate

or whether their agreement covers a particular controversy.” Rent-

A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 68-69 (2010). “[W]hen

courts decide whether a party has agreed that arbitrators should

decide arbitrability,” courts “should not assume that the parties

agreed to arbitrate arbitrability unless there is ‘clea[r] and

unmistakabl[e]’ evidence that they did so.” First Options, 514 U.S.

at 944 (quoting AT & T Techs., Inc. v. Commc’ns Workers of Am., 475

U.S. 643, 649 (1986)).

     The majority in the Second District’s decision below properly

characterized its opinion as an “outlier.” Natt, 299 So. 3d at 607.

All of the federal circuit courts of appeal to consider the issue have

consistently agreed that incorporation by reference of arbitral rules

into an agreement that expressly empower an arbitrator to resolve

questions of arbitrability clearly and unmistakably evidences the

parties’ intent to empower an arbitrator to resolve questions of

arbitrability. See In re Checking Acct. Overdraft Litig., 856 F. App’x

238, 243 (11th Cir. 2021); Blanton v. Domino’s Pizza Franchising


                                 - 11 -
LLC, 962 F.3d 842, 845-46 (6th Cir. 2020); Richardson v. Coverall

N. Am., Inc., 811 F. App’x 100, 103 (3d Cir. 2020); Dish Network

L.L.C. v. Ray, 900 F.3d 1240, 1248 (10th Cir. 2018); Simply

Wireless, Inc. v. T-Mobile US, Inc., 877 F.3d 522, 528 (4th Cir. 2017),

abrogated on other grounds by Henry Schein, Inc. v. Archer & White

Sales, Inc., 139 S. Ct. 524 (2019); Brennan v. Opus Bank, 796 F.3d

1125, 1130 (9th Cir. 2015); Chevron Corp. v. Ecuador, 795 F.3d

200, 207-08 (D.C. Cir. 2015); Petrofac, Inc. v. DynMcDermott

Petroleum Operations Co., 687 F.3d 671, 675 (5th Cir. 2012); Fallo

v. High-Tech Inst., 559 F.3d 874, 878 (8th Cir. 2009); Awuah v.

Coverall N. Am., Inc., 554 F.3d 7, 11 (1st Cir. 2009); Qualcomm Inc.

v. Nokia Corp., 466 F.3d 1366, 1373 (Fed. Cir. 2006), abrogated on

other grounds by Henry Schein, 139 S. Ct. 524; Contec Corp. v.

Remote Sol. Co., 398 F.3d 205, 208 (2d Cir. 2005). The United

States Court of Appeals for the Seventh Circuit, which has not ruled

directly on this issue, has held that an “agreement of the parties to

have any arbitration governed by the rules of the AAA incorporated

those rules into the agreement.” Commonwealth Edison Co. v. Gulf

Oil Corp., 541 F.2d 1263, 1272 (7th Cir. 1976).




                                - 12 -
       This federal precedent has explained that when an agreement

incorporates a set of arbitral rules, such as the AAA Rules, those

rules become part of the agreement. And where those rules

specifically empower the arbitrator to resolve questions of

arbitrability, incorporation of the rules is sufficient to clearly and

unmistakably evidence the parties’ intent to empower an arbitrator

to resolve questions of arbitrability. And as the Supreme Court has

emphasized, “[w]hen the parties’ contract delegates the arbitrability

question to an arbitrator, the courts must respect the parties’

decision as embodied in the contract.” Henry Schein, 139 S. Ct. at

528.

       Here, Airbnb and the Does clearly and unmistakably agreed

that an arbitrator decides questions of arbitrability. Airbnb’s Terms

of Service explicitly incorporate by reference the AAA Rules: “The

arbitration will be administered by the American Arbitration

Association (‘AAA’) in accordance with the Commercial Arbitration

Rules and the Supplementary Procedures for Consumer Related

Disputes (the ‘AAA Rules’) then in effect.” The Terms of Service

also provide a hyperlink to the AAA Rules and a phone number for

the AAA. Further, the incorporated AAA Rules specifically provide


                                 - 13 -
that “[t]he arbitrator shall have the power to rule on his or her own

jurisdiction, including any objections with respect to the existence,

scope, or validity of the arbitration agreement or to the arbitrability

of any claim or counterclaim.” (Emphasis added.) The Terms of

Service incorporate the AAA Rules, and the express language in the

AAA Rules empowers the arbitrator to decide arbitrability.

Accordingly, consistent with the persuasive and unanimous federal

circuit court precedent, we conclude that incorporation by reference

of the AAA Rules that expressly delegate arbitrability

determinations to an arbitrator clearly and unmistakably evidences

the parties’ intent to empower an arbitrator to resolve questions of

arbitrability.

     Notably, most federal circuit courts to address whether the

incorporated AAA Rules meet the “clear and unmistakable”

standard analyzed a version of the AAA Rules that predates the

version at issue here. See, e.g., JPay, Inc. v. Kobel, 904 F.3d 923,

938 (11th Cir. 2018); Blanton, 962 F.3d at 845; Contec Corp., 398

F.3d at 208. The predecessor AAA Rule stated that “[t]he arbitrator

shall have the power to rule on his or her own jurisdiction,

including any objections with respect to the existence, scope or


                                 - 14 -
validity of the arbitration agreement.” The United States Court of

Appeals for the First Circuit described this language as “about as

‘clear and unmistakable’ as language can get.” Awuah, 554 F.3d at

11. The current version of the AAA Rules—the version at issue

here—provides that “[t]he arbitrator shall have the power to rule on

his or her own jurisdiction, including any objections with respect to

the existence, scope, or validity of the arbitration agreement or to

the arbitrability of any claim or counterclaim.” (Emphasis added.)

The current AAA Rule includes the exact language of its

predecessor, but specifically adds “or to the arbitrability of any

claim or counterclaim.” This additional language expressly

addresses the arbitrator’s power to rule on the arbitrability of any

claim. Accordingly, the predecessor language federal circuit courts

deemed “clear and unmistakable” gained further clarity with the

additional arbitrability language in the current rule.

     The Second District’s decision in Natt arrived at the opposite

conclusion based on its determination that “the provision Airbnb

relies upon is two steps removed from the agreement itself, hidden

within a body of procedural rules, and capable of being read as a

permissive direction.” 299 So. 3d at 609. The Second District first


                                 - 15 -
criticized that the AAA Rules “were referenced in the clickwrap

agreement as a generic body of procedural rules, and that reference

was limited to how ‘the arbitration’ was supposed to be

‘administered,’ ” which the Second District interpreted to mean “an

arbitration that is actually commenced.” Id. at 606. However, the

parties do not dispute that the Terms of Service or the AAA Rules

are part of the contract, and it is settled law that the parties can

incorporate by reference materials, including the AAA Rules, in

contracts. Indeed, Airbnb’s Terms of Service incorporate by

reference more than one dozen extracontractual policies, programs,

rules, guides, and other materials. And consistent with our holding

above, incorporation by reference of the AAA Rules that expressly

delegate arbitrability determinations to an arbitrator clearly and

unmistakably evidences the parties’ intent to empower an arbitrator

to resolve questions of arbitrability. Moreover, regarding the

“administered” language in the Terms of Service, as explained in

Judge Villanti’s dissent in Natt, the AAA Rules “can only apply at

the outset of a claim, not after the arbitration has already

commenced.” Id. at 611 (Villanti, J., dissenting). “The question of

whether a claim is arbitrable must, by necessity, be determined


                                 - 16 -
before the commencement of arbitration.” Id. Otherwise, the AAA

Rule delegating arbitrability determinations to an arbitrator would

be superfluous.

     The Second District also concluded that the AAA Rule “confers

an adjudicative power upon the arbitrator, but it does not purport

to make that power exclusive.” Id. at 607. However, as succinctly

stated by Judge Villanti’s dissenting opinion, “the power to decide is

the power to decide.” Id. at 611 (Villanti, J., dissenting). The

Supreme Court has explained that “[w]hen the parties’ contract

delegates the arbitrability question to an arbitrator . . . a court

possesses no power to decide the arbitrability issue.” Henry Schein,

Inc., 139 S. Ct. at 529. The Supreme Court further stated, “[j]ust as

a court may not decide a merits question that the parties have

delegated to an arbitrator, a court may not decide an arbitrability

question that the parties have delegated to an arbitrator.” Id. at

530; see also Blanton, 962 F.3d at 849 (explaining why “the AAA

Rules are best read to give arbitrators the exclusive authority to

decide questions of ‘arbitrability’ ”). The AAA Rules empower the

arbitrator “to rule on his or her jurisdiction,” the “scope . . . of the

arbitration agreement,” and “the arbitrability of any claim or


                                  - 17 -
counterclaim.” Accordingly, this language is clear and

unmistakable and expressly delegates arbitrability determinations

to the arbitrator. 5

                          III. CONCLUSION

     We hold that, because Airbnb’s Terms of Service incorporate

by reference the AAA Rules that expressly delegate arbitrability

determinations to an arbitrator, the agreement clearly and

unmistakably evidences the parties’ intent to empower an

arbitrator, rather than a court, to resolve questions of arbitrability.

Accordingly, we quash the Second District’s decision in Natt and

approve the Fifth District’s decision in Reunion and the Third

District’s decision in Glasswall to the extent they are consistent

with this opinion. The case is remanded to the district court for

further proceedings consistent with this opinion.

     It is so ordered.

CANADY, C.J., and LAWSON, MUÑIZ, COURIEL, and
GROSSHANS, JJ., concur.
LABARGA, J., dissents with an opinion.



     5. While the Second District’s decision below did not reach
the question of whether the “clear and unmistakable” analysis
should account for the sophistication of the parties, we also
conclude that this argument is without merit.

                                 - 18 -
NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

LABARGA, J., dissenting.

     In considering the question of who—court or arbitrator—has

the primary authority to decide whether a party has agreed to

arbitrate, the United States Supreme Court, in First Options of

Chicago, Inc. v. Kaplan, 514 U.S. 938, 942 (1995), warned that

“[c]ourts should not assume that the parties agreed to arbitrate

arbitrability unless there is ‘clea[r] and unmistakabl[e]’ evidence

that they did so.” Because the arbitrability provisions relied upon

by the majority to reach its decision in this case were buried within

voluminous pages of rules and policies incorporated only by

reference in a clickwrap agreement, the parties’ agreement to defer

the consequential decision of arbitrability to the arbitrator was

anything but clear and unmistakable. I respectfully dissent.

     When a non-negotiable, standardized form agreement

empowers an arbitrator to resolve the fundamental question of

whether a legal matter must be submitted to arbitration, too often

the courtroom door closes, and the parties are prevented from

seeking any remedy outside of arbitration. We therefore must



                                - 19 -
“presume that parties have not authorized arbitrators to resolve”

this “gateway” question—especially where the agreement is silent or

ambiguous on the issue—“because ‘doing so might too often force

unwilling parties to arbitrate a matter they reasonably would have

thought a judge, not an arbitrator, would decide.’ ” Lamps Plus v.

Varela, 139 S. Ct. 1407, 1416-17 (2019) (emphasis omitted)

(quoting First Options, 514 U.S. at 945).

     Airbnb’s clickwrap agreement is entirely silent on the question

of who determines arbitrability. Instead, the arbitrability provision

is buried in the AAA rules, amidst more than 100 pages of policies,

rules, and conditions incorporated by reference in the clickwrap

agreement. The clickwrap agreement containing Airbnb’s Terms of

Service, itself a 22-page document, directs consumers to navigate

through Airbnb’s Payment Terms of Service, Guest Refund Policy,

Content Policy, Community Policy, Copyright Policy, Host

Guarantee, Privacy Policy, Referral Program Terms and Conditions,

and the terms of service of Apple App Store and Google Maps,

among others—before even reaching the reference to the AAA rules.

Unsuspecting consumers should not be expected to find the

proverbial needle in the haystack in order to make a clear and


                                - 20 -
unmistakable decision about arbitrability—that choice should be

conspicuously located in the clickwrap agreement for the consumer

to consider.

     I fully agree with the analysis of the Second District Court of

Appeal in Doe v. Natt, 299 So. 3d 599, 606 (Fla. 2d DCA 2020), and

its explanation of why the clickwrap agreement lacked clear and

unmistakable evidence of the parties’ intent to arbitrate the

threshold question of arbitrability:

     [A]lthough the circuit court concluded that the AAA Rules
     had been “incorporated” into the parties’ clickwrap
     agreement for purposes of determining arbitrability
     (which, the court then determined, precluded its
     authority to decide arbitrability), the agreement did not
     actually say that. Indeed, whatever may be gleaned from
     the AAA Rules . . . those rules were referenced in the
     clickwrap agreement as a generic body of procedural
     rules, and that reference was limited to how “the
     arbitration” was supposed to be “administered.” Plainly,
     the agreement’s reference to the AAA Rules and AAA’s
     administration addresses an arbitration that is actually
     commenced. . . . But if the question were put, “Who
     should decide if this dispute is even subject to arbitration
     under this contract?” to respond, “The arbitration will be
     administered by the American Arbitration Association
     (‘AAA’) in accordance with the Commercial Arbitration
     Rules and the Supplementary Procedures for Consumer
     Related Disputes,” is not a very helpful answer and not at
     all clear.

         Moreover, the reference to the AAA Rules was broad,
     nonspecific, and cursory: the clickwrap agreement simply


                                - 21 -
     identified the entirety of a body of procedural rules. The
     agreement did not quote or specify any particular
     provision or rule, such as the one Airbnb now relies
     upon. And the AAA Rules were not attached to the
     agreement. Instead, the agreement directed the Does to
     AAA’s website and phone number if they wished to learn
     more about what was in the AAA Rules. Which strikes us
     as a rather obscure way of evincing “clear and
     unmistakable evidence” that the parties intended to
     preclude a court from deciding an issue that would
     ordinarily be decided by a court.

(Emphasis added.) (Footnote omitted.)

     Because consumers’ access to the courts should be carefully

guarded, I cannot agree with the majority’s conclusion that Airbnb’s

mere reference to the AAA Rules is sufficient to notify the parties

that they were empowering an arbitrator to answer such a

fundamental question. Clearly, the arbitrability provision should

have been conspicuously included in the text of the clickwrap

agreement itself. Because it was not, under these circumstances,

this Court cannot assume that the parties agreed to arbitrate a

matter they reasonably would have thought a judge would decide.

     For these reasons, I respectfully dissent.

Application for Review of the Decision of the District Court of Appeal
     Certified Direct Conflict of Decisions/Direct Conflict of
     Decisions

     Second District – Case No. 2D19-1383


                                - 22 -
     (Manatee County)

Joel S. Perwin of Joel S. Perwin P.A., Miami Beach, Florida; and
Eric J. Simonson of Hinshaw & Culbertson LLP, New Orleans,
Louisiana, and Manuel L. Iravedra of Hinshaw & Culbertson LLP,
Tampa, Florida,

     for Petitioner

Torri D. Macarages and Thomas J. Seider of Brannock Humphries
& Berman, Tampa, Florida; and Damian Mallard of Mallard Law
Firm, P.A., Sarasota, Florida,

     for Respondents

Edward M. Mullins and Anabel Blanco of Reed Smith LLP, Miami,
Florida; Carlos F. Concepcion and Giovanni Angles of Shook Hardy
& Bacon LLP, Miami, Florida; William K. Hill and Steven P. Sukert
of Gunster, Miami, Florida; and Harout J. Samra of DLA Piper LLP,
Miami, Florida,

     for Amicus Curiae Miami International Arbitration Society

Matthew W.H. Wessler and Linnet R. Davis-Stermitz of Gupta
Wessler PLLC, on behalf of American Association for Justice and
Public Justice, Washington, District of Columbia, and Jennifer D.
Bennett of Gupta Wessler PLLC, on behalf of American Association
for Justice and Public Justice, San Francisco, California; and Bryan
S. Gowdy of Creed & Gowdy, P.A., on behalf of Florida Justice
Association, Jacksonville, Florida,

     for Amici Curiae American Association for Justice, Public
     Justice, P.C., and the Florida Justice Association

Elliott V. Mitchell and Edward B. Kerr of Campbell Trohn Tamayo &
Aranda, P.A., Lakeland, Florida,




                               - 23 -
    for Amici Curiae Professor Henry Allen Blair, Professor Angela
    Downes, Former Professor Richard D. Faulkner, Professor
    Clark Freshman, Professor Jill I. Gross, Philip J. Loree, Jr.,
    and Professor Imre Stephen Szalai

Courtney Brewer and Jonathan A. Martin of Bishop & Mills, PLLC,
Tallahassee, Florida,

    for Amicus Curiae Professor George Bermann




                              - 24 -